Cook, J.,
delivered the opinion of the court.
A. C. Cato was the owner of a dog with a somewhat mixed ancestry — he was a cross between a bull dog and a collie. This dog inherited the instincts and characteristics of the collie strain. Mr. Cato was a cattle dealer, and therefore the dog was a valuable assistant. Just outside the city of Brookhaven are located two manufacturing plants, upon a tract of land containing about fifteen acres. One of these companies is a manufacturer of lumber; the other, the Crystal Ice. Company, appellee here, was a manufacturer of ice. The northern part of the tract is occupied by the lumber plant and the southern part by the ice plant. Running east and west through this tract of land was a gravel road, constructed by the owners *596of the two plants for their own convenience and for the use of all persons having any business with either of the plants. The record shows, further, that no objection had ever been made to any person traveling this road whether the person had business with the owners or not. In the manufacture of ice appellee used hot water, and to carry away the waste water from the plant an open drain was provided, extending from the ice plant down to and under the private roadway mentioned above. The drain was about six or eight inches in depth and fourteen or fifteen inches in width. Where the drain crossed the road it was conducted under the road by a culvert. The roadway was in good condition, and was entirely upon the private lands of the two companies. The drain carrying the hot water, at the place where the dog got into trouble, was something like five-hundred feet from the public highway. The plaintiff, in the prosecution of his business of a cattle dealer, having occasion to leave the public highway and entering upon the premises of the two companies for the purpose of interviewing an employee of the ice company on some business of a private nature, traveled along the private road and over the culvert. His dog was following behind, and when he reached the drain the water looked good to him, whereupon he proceeded to take a bath. The water was scalding hot, and the animal was so seriously injured thereby that death resulted. At the close of the evidence the court directed a verdict for defendant.
It has been said that “dog law” is as hard to define as “dog latin,” and from an examination of the authorities we are not prepared to say that this statement is unwarranted. In 1 R. C. L., under the title, “Animals,” may be found a very interesting discussion of the subject involved in this case.
If running water can be said to be an attractive nuisance, so far as dogs may be affected thereby, we think *597the better view of the law makes the liability of the owner largely depend upon the proximity 'of the nuisance to the public highway, or to some place where the public has a legal right to go. In the present case the dangerous element seems to have been five hundred feet from the highway. This fact is important, when we come to measure the degree of care to be employed by the ice company to prevent injury to others. The company was under no obligations to exercise more than reasonable care, and we are unwilling to say that the trial court erred in holding, as a matter of law, that the evidence failed to disclose any negligence on the part of the ice company of which plaintiff can complain. We do not decide whether there was negligence shown at all; but, for the purposes of this appeal it may be conceded that, under some circumstances, the ice company might be liable for injuries caused by this open drain. In this instance it is not contended that plaintiff was invited, or that he had any business with defendant which would give him a legal right to go on the premises. Again, there was no reason why the defendant should have anticipated that plaintiff would bring his dog upon the premises, and in case he did, it is hard to see how defendant could have reasonably anticipated that the dog, a sagacious and active animal, would take a notion to take a bath in scalding water. It cannot be said that the open drain was so obviously dangerous as to impute to defendant a reckless indifference to the consequences. Unless it may be said that defendant was guilty of such gross negligence as to warrant the imputation of wantonness, it was not liable in this case. -■

Affirmed.